Citation Nr: 1241436	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  07-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for residuals of a left foot injury, status post surgery.

3.  Entitlement to service connection for a gastrointestinal disorder, claimed as irritable bowel syndrome and acid reflux.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1991 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

This case was previously remanded by the Board in April 2010 and February 2012.  

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified before the Board in June 2009 at the Seattle RO.  The transcript of the hearing is associated with the claims folder.

In an October 2012 letter, the Board notified the Veteran that the Veterans Law Judge (VLJ) who conducted the June 2009 hearing was no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing before a VLJ.  In November 2012, the Board received notification from the Veteran that she desired a video conference hearing before another VLJ.      

Accordingly, the case is REMANDED for the following action:

A video conference hearing before the Board should be scheduled for the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


